May 7, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Re:JNLNY Separate Account I (Advisors II) File Nos. 811-08401 and 333-118370 Dear Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933 and for the above registrant and offering of securities, we certify that the form of the prospectus and Statement of Additional Information that would have been filed under paragraph (c) does not differ from that contained in the most recent post-effective amendment; and that the text of the most recent post-effective amendment was filed electronically. If you have any questions, please call me at 517-367-3835. Respectfully, ANTHONY L. DOWLING Anthony L. Dowling Assistant Vice President
